Notice of AIA  Status
1.	The present application filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-10 are pending for this RCE, wherein independent claims 1, 8 are amended, and claim 10 is new.
Response
3.	Since applicant files an amendment (8/09/2022), the examiner withdrawn 35 USC § 103 rejections (mailed on 4/13/2022). New grounds of rejections are presented below.
In pending amended claims 1, 8, and new claim 10, Applicant claims an external sensor determines a deviation of a pedestrian from a vehicle path (a deviation from a vehicle’s path is interpreted as a disappearance (monitoring by a sensor) from that path – can be disappeared from different angles/orientation).
The examiner respectfully submits that Lanstrom reference may suggest about detecting a pedestrian with a vehicle sensor, then wait (externally displaying “NO GO” while that pedestrian crosses a vehicle’s path, then a vehicle updating an external sensor’s status to make sure: the pedestrian disappear/complete crossing in front of the vehicle’s path): this feature has been expected – then externally displaying “GO”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Pending claims 1-6,  8-9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al., (US Pub 20080162027 A1)  (herein after “Murphy”), in view of Tobias Lagstrom et al.’s “AVIP - Autonomous Vehicles’ Interaction with Pedestrians” (herein after “Lagstrom”), further in view of Shuchisnigdha Deb et al’s “Identification of External Design Preferences in Autonomous Vehicles” (hereinafter “Deb”).
A. Per independent claims 1, 8, and 10: Murphy discloses a vehicle comprising:
a generation unit configured to generate a traveling plan of the vehicle to a destination set in advance (i.e., “A ROAD PLANNER MODUE 201” see Murphy para. [0128]);
a determination unit configured to determine whether a crossing person who crosses over a path of the vehicle is present, wherein the path is acquired from the traveling plan (i.e.,  using a camera/sensor to determine “Are other vehicles or pedestrians in our intended path” see Murphy FIG. 34 ref. 3406); and 
Murphy suggests a determination unit determines that the crossing person is present or whether the determination unit determines that the crossing person is not present (or disappeared/deviate from detection) (see Murphy FIG. 14 ref. 1404).
Murphy does not disclose that “ an informing unit configured to inform the outside of the vehicle in a manner recognized by the crossing person; however, Lagstrom teaches that claimed feature (i.e., using LEDs to communicate directly with a pedestrian, see Lagstrom, page 1 Figure 1, page 5 “LED Windshield”, “LED Grill” sections, and see pages 49 and 51 with the LEDs show “I’m about to start” on a vehicle windshield). 
Lagstrom discloses an external sensor including a camera or a radar (see Lagstrom, pg.6, section 2.1.3 OTHERS: “the vehicle can be equipped with sensors that recognize the pedestrian’s gestures”; Lagstrom’s sensors would detect a present/not present (deviation);
based on the determination that the crossing person is present (Lagstrom page 7, Figure 11 discloses about using light indication points toward the pedestrian), the determination unit is further configured to determine whether the crossing person deviates from the path of the vehicle based on the external sensor (see Lagstrom pg. 6 “...the vehicle can be equipped with sensors that recognize the pedestrian’s gestures” (see Lagstrom, page 24, Table 1. Test procedure with a GO/NO-GO determination) and
based on the determination that the crossing person is present, when the crossing person deviates from the path of the vehicle because of a completion of the crossing over the path of the vehicle (this action has long been expected), the informing unit informs the outside of the vehicle that the vehicle departs (Lagstrom page 6, Fig. 7,  “INFRASTRUCTURE”  where there must be a reaction of a vehicle when a pedestrian finished passing over the path of the vehicle). 
Claims 1, and 8 are directed to a physical structure; it additionally requires sensing two behaviors/conditions: detecting if a crossing person deviates from a vehicle path, or detecting if a crossing person complete a crossing in front of a vehicle path and disappearing/deviating after that - Murphy and Lagstrom do not expressly disclose these claimed behaviors.
However, Deb suggests this pedestrian behavior using “sensor-fusion systems” (as expected from an autonomous vehicle’s sensors: continuously detecting an object present/disappearing from its path); see Deb et al., page 1 last para, and page 2 of 6, 3rd para.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Murphy et al., in view of Lagstrom, and in view of Deb to have an informing unit with LEDs configured on the vehicle to inform the outside of the vehicle in a manner continuously recognized the crossing person because this clearly indicates that vehicle’s reactions properly to a crossing pedestrian.
B. Per independent claim 10:  Since this method claim comprises broader limitations than structured claims 1/8, similar rationales and references to reject above claim 1 are also applied for an obvious rejection.
C. Per dependent claim 2:  The rationales and references for a rejection of claim 1 are incorporated.
Applicant claims that an informing unit is to inform a crossing person by displaying a visual display in a direction of the crossing person.
Lagstrom teaches that claimed feature to suggest a visual warning to inform a crossing person (i.e., a vehicle is moving slowly, see Lagstrom Figure 9 “SLOW”).
D. Per dependent claim 3:  The rationales and references for a rejection of claim 2 are incorporated.
Applicant claims that a visual display is at least one of a display of scheduled departure times or arrows pointing in directions of a trajectory of the vehicle.
Lagstrom suggests that claimed step by using “a projected line then disappears when the car is about to drive off” (see Lagstrom, page 5 “Laser projection” section, and Figure 5.
A motivation of Lagstrom is given a clear visual symbol to a crossing pedestrian when starting to move after stopping.
E. Per dependent claim 4:  The rationales and references for a rejection of claim 1 are incorporated.
Applicant claims that a traveling plan of a vehicle is based on information from map information of a map database.
Murphy et al., suggest that claimed feature in Fig. 2, and para. [0128] to control traveling of a vehicle (i.e., relying on GPS to map a route to a desired destination) .
F. Per dependent claim 5:  The rationales and references for a rejection of claim 4 are incorporated.
Applicant claims that a vehicle recognizes information relating to a width of a road on which the vehicle travels as a surrounding environment.
	Murphy et al., disclose that claimed feature in para. [0167] where “the system 100 will control the speed of the vehicle based on a road width” that the vehicle is traveling on.
G. Per dependent claim 6:  The rationales and references for a rejection of claim 3 are incorporated.
Applicant claims that a display is displayed on a road surface between the vehicle and the crossing person.
Murphy et al., disclose that claimed feature in Fig. 2(A) & Fig. 6.
H. Per dependent claim 9:  The rationales and references for a rejection of claim 8 are incorporated.
Applicant claims that the informing device is at least one of a direction indicator, a headlight, a wiper, a speaker or a display; however, Lagstrom already teaches this feature (i.e., LED displays on windshield or on a vehicle grill for a vehicle’s action, see Lagstrom., Figure 9 “SLOW” moving).
5.	Pending claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy in view Lagstrom, in view of Deb, and in view of Dowdall (US Pat. 9336436 B1).
The rationales and references for a rejection of claim 3 are incorporated.
	Murphy, Lagstrom, and Deb do not expressly disclose a scheduled departure time deciding unit to calculate crossing completion time of the crossing person based on an external situation recognition unit. 
However, Dowdall suggests a vehicle with that claimed capability (see Dowdall, col. 25 lines 14-25) “ (130) In another example, the computing system may analyze the pedestrian ‘s speed to determine the amount of time that the pedestrians may take to complete crossing the crosswalk. “
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Murphy in view of Lagstrom, in view of Deb with Dowdall to suggest a vehicle having that claimed ability to estimate a crossing time of a pedestrian based on capturing the pedestrian speed in order to display using LEDs or generating an alarm signal to that pedestrian.
Conclusion
6.	Claims 1-10 are rejected.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:00 am - 5:30 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662